Appeal by the defendant from a judgment of the Supreme Court, Kings County (Knipel, J.), rendered April 3, 2002, convicting him of robbery in the third degree, assault in the third degree, and criminal possession of stolen property in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defense counsel’s failure to request, indeed, his waiver of a Sandoval ruling (People v Sandoval, 34 NY2d 371 [1974]), with the defendant’s consent on the record, did not deny the defendant the effective assistance of counsel (see People v Henderson, 265 AD2d 573 [1999]; People v Knox, 134 AD2d 704, 705 [1987]; People v Durham, 225 AD2d 960, 961 [1996]). Where, as here, “the evidence, the law, and the circumstances of [the] case, viewed in totality and as of the time of the representation, reveal that the attorney provided meaningful representation,” the constitutional requirement of effective assistance of counsel is satisfied (People v Baldi, 54 NY2d 137, 147 [1981]). Santucci, J.P., Schmidt, Adams and Crane, JJ., concur.